Citation Nr: 1139075	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  04-23 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for paralysis of the left ocular muscle.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral conjunctivitis.


REPRESENTATION

Appellant represented by:	Nancy L. Foti, attorney


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 




INTRODUCTION

The Veteran had active naval service from September 1944 to November 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Winston-Salem, North Carolina.

This case has previously been before the Board several times.  In February 2010, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a joint motion of the parties and remanded the case to the Board for action consistent with the joint motion.  In March 2011, the case was sent for an outside medical opinion.  The case has now been returned to the Board for further appellate action.  


FINDINGS OF FACT

1.  Paralysis of the left ocular muscle was present prior to the Veteran's active service and the evidence fails to clearly and unmistakably demonstrate that paralysis of the left ocular muscle did not undergo a permanent increase in severity as a result of the Veteran's active service.

2.  Bilateral conjunctivitis requires regular use of medicated eye drops for control, but is not productive of permanent loss of visual acuity.  


CONCLUSIONS OF LAW

1.  Paralysis of the left ocular muscle was incurred in active service.  38 U.S.C.A. §§ 1110, 1111, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for a disability rating in excess of 10 percent for bilateral conjunctivitis have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.48a, Diagnostic Code 6018.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The record reflects that the Veteran was mailed a letter in December 2001 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In October 2008, the Veteran was mailed a letter providing him with appropriate notice with respect to the disability-rating and effective-date elements of his claims. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development the claims were readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claims.  The Veteran's service treatment records (STRs) are on file, VA Medical Center treatment notes have been obtained, the Veteran has been afforded the appropriate VA examinations, and an outside medical opinion was obtained.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.

Accordingly, the Board will address the merits of the claims. 







Legal Criteria

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

A veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  

Disability Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2011). 

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases. 38 C.F.R. § 4.21 (2011).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board notes that during the pendency of this appeal, the criteria used for rating disabilities of the eye were amended, effective December 2008.  The new criteria are only applicable to claims filed on or after the change.  Therefore, the Board will consider the Veteran's claim under the criteria in place at the time the Veteran filed his claim in December 2001.

Conjunctivitis is rated under 38 C.F.R. § 4.48a, Diagnostic Code 6018.  (2008). Under this code a noncompensable disability rating is warranted for healed conjunctivitis with no residuals.  A maximum 10 percent disability rating is warranted for active conjunctivitis with objective symptoms.  

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary. The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Entitlement to Service Connection for Paralysis of the Left Ocular Muscle

As noted above, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. § 3.304 (b).  

A review of the Veteran's STRs shows that at the time of his enlistment examination in August 1944, there was no indication from the examination report that the Veteran had a left eye disability prior to his entrance into active service.  In October 1944, the Veteran suffered a chemical burn to his eyes as a result of a tear gas drill which caused marked inflammation of the lid and conjunctiva in both eyes.  In February 1946, the Veteran was seen in sick bay, at which time he reported that he had been in an automobile accident approximately five years prior to his active service.  The Veteran was noted to have sustained a penetrating wound to the left orbit over the eyeball, lacerating the left superior rectus muscle in the reported accident.  At that time, his external ocular movements were noted to be normal with the exception of upward gaze in the left eye.  In October 1946, the Veteran was seen in sick bay with complaints of twitching of his eyelids, epiphora, and left-sided headaches.  At that time, the Veteran again reported that he had been in an automobile accident five years prior to his active service, at which time he was struck in his left upper eyelid.  The Veteran reported that he had experienced difficulty elevating his left eye above the horizontal since the accident and that when he did look above the horizontal, he experienced immediate diplopia.  The Veteran was diagnosed with paralysis of the left ocular muscle.   

Further review of the Veteran's STRs shows that in November 1946, a medical survey was completed to determine whether the Veteran was fit for active service.  At that time, the Veteran again reported that he was in an automobile accident approximately five years prior to his active service, at which time his left eye was injured.  However, it was noted that the Veteran had reported that his vision in both eyes was good at the time of his enlistment.  This statement was accepted by the medical board.  It was ultimately determined by the medical survey board that paralysis of the left ocular muscle was not incurred in the line of duty and that the Veteran should be discharged as unfit for service.  

Based on the evidence in the Veteran's STRs, the Board finds that the Veteran's paralysis of the left ocular muscle clearly and unmistakably existed prior to his active service.  Therefore, the question becomes whether the disability clearly and unmistakably underwent no permanent increase in severity as a result of active service. 

By "clear and unmistakable evidence" it is meant that which cannot be misunderstood or misinterpreted; it is that which is undebatable.  Vanerson v. West, 12 Vet. App. 254 (1999). 

In March 2011, VA requested a medical opinion from an independent medical examiner to determine whether the Veteran's paralysis of the left ocular muscle clearly and unmistakably underwent no aggravation as a result of his active service.  In a May 2011 opinion from Dr. R.T. of the Kresge Eye Institute, Dr. R.T. reported that since the time and cause of the left ocular muscle paralysis was not definable by factual information, the question of whether it clearly and unmistakably underwent no aggravation during active service would be difficult to answer.

In sum, the Veteran is found to have had paralysis of his left ocular muscle prior to his active service; however, there is no evidence of record indicating that the Veteran suffered any disabling affects of this disability at the time of his entry into active service.  Additionally, the Veteran experienced documented symptoms of this disability during his active service and was ultimately found unfit for service as a result and discharged from active service.  Finally, as discussed above, Dr. R.T. has reported that the question of whether it clearly and unmistakably underwent no aggravation during active service would be difficult to answer.

Therefore, as it cannot be ascertained whether the Veteran's left ocular muscle paralysis clearly and unmistakably underwent no aggravation during active service, the Board finds that the benefit of the doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for left ocular paralysis is warranted.       




Evaluation of Bilateral Conjunctivitis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the Veteran's conjunctivitis.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

A review of the record shows that the Veteran is routinely seen at the VA Medical Center for eye problems.  A review of those records shows that the Veteran receives medicated eye drops for treatment of his bilateral conjunctivitis and that the Veteran has been shown to experience a decrease in his visual acuity in the past 10 years.  However, there is no indication from the VA Medical Center treatment notes of record that the Veteran's decrease in visual acuity has been attributed to his service-connected bilateral conjunctivitis.       

In June 2002, the Veteran was afforded a VA examination.  At that time, the Veteran's best corrected visual acuity was 20/30 in the right eye and was 20/30-1 in the left eye.  The Veteran had bilateral upper lid ptosis.  His pupils were reactive and without defect.  Intraocular pressure was within normal limits in both eyes.  Shermann testing of tear fluid level was 17 in the right eye and 14 in the left eye.  Upon slit lamp examination the lids were clean and the conjunctiva was clear in both eyes.  There was 1-2+ nuclear sclerosis in the left eye and 1-2+ nuclear sclerosis and 1+ posterior cataract in the right eye.  Upon dilated fundus examination, there was posterior vitreous detachment in both eyes.  The optic nerves, cup-to-disc, was 0.4 in the right eye and 0.2 in the left eye.  The examiner diagnosed bilateral cataracts, bilateral chorodial nerves, and bilateral upper eyelid ptosis.  The examiner reported that there was no active conjunctivitis at the time of examination and any residual scars from chemical burns to the ocular surfaces during active service were healed and no longer visible.  

In April 2007, the Veteran was afforded another VA examination.  It was noted that the Veteran used medicated eye drops several times every day for treatment.  The functional impairment from the Veteran's bilateral conjunctivitis was noted to be annoyance over having to use the drops so often every day.  The Veteran also reported that the drops did not really help.  Upon physical examination, it was noted that the examination was conducted with each pupil dilated.  Fundoscopy examination was within normal limits.  Intraocular pressure was not able to be measured in the right eye because of lid pain and light sensitivity.  Left eye intraocular pressure was within normal limits.  Keratoconus was not present.  The best corrected distance vision was worse than 5/200 in the right eye and was 20/60 in the left eye.  There was 2+ edema of the upper and lower right lid and 2+ erythema of the upper and lower right lid.  The left lid was mildly thickened.  The right upper lid had ptosis and possible elevation of the right lower lid.  Corneas were both clear and the Veteran's intraocular implants were centered and clear in both eyes.  The examiner continued the diagnosis of bilateral conjunctivitis and noted the symptoms to be subjective complaints of light sensitivity and irritation of his eyes and objective injection of his conjunctiva, more in the right than the left.  

In March 2009, the Veteran underwent a surgical ophthalmology examination at the VA Medical Center.  At that time, the Veteran reported that he experienced bilateral keratoconjunctivitis and dry eyes as a result of chemical exposure during active service.  Visual acuity could not be determined as the Veteran was noted to be uncooperative due to pain with light.  Upon slit lens examination, there was blepharitis bilaterally, extremely tender when lifting up the lid to elevate the right eye.  The conjunctiva was 1+ injected in the right eye and quiet in the left eye.  Corneas and irises were clear bilaterally.  

At that time, the Veteran was diagnosed with chronic blepharoconjunctivitis, right eye worse than the left; bilateral progressive visual loss of unknown etiology, but thought to be due to optic neuropathy; posterior vitreous detachment in the right eye; pseudophakia status post Yag laser capsulotomy in both eyes; mild epiretinal membrane in the right eye; prior diplopia in the left eye due to motility restrictions; chronic photophobia due to blepharoconjunctivitis; and Horner's syndrome in the right eye with stable ptosis.  

In April 2009, the VA Medical Center examiner provided an addendum to the March 2009 ophthalmology examination report.  The examiner reported that it was unlikely that the Veteran's poor vision in his left eye was completely a result of circumstances from his service.  It was noted that the Veteran's visual acuity in January 2004 was 20/50 in his left eye, but recently was 20/400.  The examiner reported that it was entirely possible that the Veteran's January 2004 20/50 vision was a result of the ocular injuries sustained in service.

The Board notes that a bare conclusion, even one reached by a health care professional, is not probative without factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  Additionally, medical opinions expressed in speculative language ["could have caused", etc.] do not provide the degree of certainty required for medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993). In this regard, the Board notes that the VA ophthalmologist used speculative language, in that it was "entirely possible" that the decreased visual acuity was a result of ocular injuries in service.  Additionally, the examiner failed to provide a rationale for the opinion.  Therefore, the medical opinion is not sufficient evidence upon which a grant of entitlement to an increased disability rating based on loss of visual acuity can be based. 

In February 2010, the Veteran was afforded another VA examination.  However, a review of the examination report shows that the only service-connected eye disability considered at that time was the Veteran's bilateral blepharitis.  

In March 2011, VA requested a medical opinion from an independent medical examiner to determine whether there was a 50 percent or better probability that the Veteran's noted decreased visual acuity was related to the Veteran's service-connected bilateral conjunctivitis.  In a May 2011 opinion from Dr. R.T. of the Kresge Eye Institute, Dr. R.T. reported that based on a thorough review of the Veteran's claims files, it was his opinion that the Veteran's recent visual loss was not related to his chemical burn in service.  In this regard, Dr. R.T. noted that the medical records documented the Veteran's best corrected visual acuity to be 20/20-2 in both eyes in November 2001 and that progressive visual loss was noted thereafter.  Additionally, Dr. R.T. reported that there was only an indirect relationship between conjunctivitis and permanent visual loss.  He reported that patients with conjunctival disease can develop a tear film dysfunction which may lead to transient corneal epithelial disease and at worst, corneal scarring.  However, Dr. R.T. reported that in the Veteran's case, there was no evidence indicating that corneal scarring existed.  Finally, Dr. R.T. noted that there may be a nonorganic cause for the Veteran's decreased visual acuity as he was noted to have excellent visual acuity up to 57 years following his separation from active service.  In sum, Dr. R.T. reported that there was no permanent visual disability from the Veteran's service-connected conjunctivitis, but that the Veteran may experience transient blurring related to tear film dysfunction.

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for bilateral conjunctivitis.  In this regard, the Board notes that this is the maximum allowable disability rating under the appropriate diagnostic code.  38 C.F.R. § 4.48a, Diagnostic Code 6018 (2008).  

The Board has considered assigning a separate compensable disability rating for loss of visual acuity as a result of his bilateral conjunctivitis.  However, there is no competent evidence of record indicating that the Veteran's decreased visual acuity is related to his service connected conjunctivitis.  In fact, it has been competently opined that the decreased visual acuity is due to some other cause, possibly nonorganic, as the Veteran had excellent visual acuity up to 57 years following his diagnosis with bilateral conjunctivitis.  Additionally, Dr. R.T. reported that conjunctivitis may cause transient decreases in visual acuity, but that it does not tend to cause permanent decreases in visual acuity.  Therefore a separate compensable disability rating for loss of visual acuity due to bilateral conjunctivitis is not warranted.  

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted a higher schedular rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  

The Court has held that the threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, the Board has determined that referral of this case for extra-schedular consideration is not in order.


ORDER

Entitlement to service connection for paralysis of the left ocular muscle is granted.

Entitlement to a disability rating in excess of 10 percent for bilateral conjunctivitis is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


